REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the response filed on 1/29/2021 including a terminal disclaimer.  The submitted terminal disclaimer was approved by the Office of 1/29/2021.
In relation to the patentability of claim 31, the examiner has been unable to locate prior art that discloses or suggests an electronic delivery device comprising, inter alia, “a dose setting mechanism configured to set a medicament delivery amount corresponding to the determined bolus dose and a housing having at least one user interface button corresponding to a dispense function for dispensing the determined bolus dose.”  Importantly, according to paragraph 0049:
“a determined bolus dosage 366 is determined based on prior user information including target glucose and the most recent blood glucose value received from CGM 254. The determined dose is displayed in the determined dose field 366 of the user interface. To finalize the injection, the user interface is preferably used to adjust the dose based on the Carbs 368 as needed. The final determined dose 370 is used by the injection device 256 to perform the injection. The injection device 256 includes a button or trigger that, when engaged, initiates injection of the determined dose.”

Accordingly, the determined bolus dose (final dose) that is dispensed by the user interface button is a dose that is, among other things, adjusted based on Carbs (368) prior to infusion.  As indicated above, the examiner has been unable to locate prior art to locate the limitations of independent claim 1.  Therefore, claims 31-40 are considered allowable over the prior art of record.  
In relation to the patentability of claim 41, the examiner has been unable to locate prior art that discloses or suggests an electronic delivery device comprising, the steps of: (1) receiving patient information from one or more external devices; (2) setting a bolus dosage amount based on the patient information; (4) activating a user interface on the delivery device to display the bolus dosage amount; and (4) delivering medicament from a cartridge of the delivery device to the patient through a needle.  In particular, the examiner has not been able to locate prior art that shows the automatic activation of the user interface after the apparatus sets the bolus dose using received patient information.  Based on these comments, claims 41-50 are allowable over the prior art of record.
In relation to the patentability of claim 51, the prior art of record does not disclose or suggest an electronic delivery device comprising a medicament cartridge, a needle at the distal end of the cartridge, a wireless receiver, and a processor configured to: (1) determine a patient status based on the received patient information; (2) determine if a notification should be initiated; and (3) initiate a notification.  The examiner has been unable to find prior art that discloses or suggests all the limitations mentioned above in combination.  Accordingly, claims 51-61 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan R. Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783